United States District Court
Northern District of California

BR WwW WN

oO Oo SN DH Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION
MARK A. BROWN, Case No. 18-C'V-06893-LHK
Plaintiff, ORDER GRANTING MOTION FOR
EXTENSION OF TIME TO FILE
v. DISPOSITIVE MOTION
B. TUBBS, et al., Re: Dkt. No. 39
Defendants.

 

 

Plaintiff, a California state prisoner proceeding pro se, filed a civil rights complaint under
42 U.S.C. § 1983. On March 20, 2019, the court directed defendants to file a dispositive motion
or notice that such motion is unwarranted. Dkt. No. 5. Defendants M. Douglas, C. Case, and A.
Deere waived their right to file a dispositive motion and requested a jury trial. Dkt. No. 38.

Counsel for defendants subsequently moved for an extension of time until August 20,
2019, to file a dispositive motion. '! Dkt. No. 39. Counsel urges this extension is necessary to

properly investigate plaintiff's claims before determining whether to file a dispositive motion. Jd.

 

! Counsel appears to represent all defendants. Dkt. No. 39. However, in light of the waiver filed
by defendants M. Douglas, C. Case, and A. Deere, it appears the extension is requested on behalf
of defendants M. Stouffer, G. Abdullah, J. Robertson, B. Tubbs, A. Escobar, C. Hamilton, and B.
Chaucer. Compare Dkt. No. 38 with Dkt. No. 39.

1
Case No. 18-CV-06893-LHK
ORDER GRANTING MOT, FOR EXTENSION OF TIME TO FILE DISPOSITIVE MOT.

 
United States District Court
Northern District of California

ao Nn BO CO Sf

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Having read and considered the motion for an extension of time, and for good cause
appearing, the motion is GRANTED. Therefore, defendants M. Stouffer, G. Abdullah, J.
Robertson, B. Tubbs, A. Escobar, C. Hamilton, and B. Chaucer shall file a dispositive motion on
or before August 20, 2019. Plaintiff's opposition to the motion shall be filed no later than
twenty-eight (28) days from the date the motion is filed. Defendants M. Stouffer, G. Abdullah, J.
Robertson, B. Tubbs, A. Escobar, C. Hamilton, and B. Chaucer shall file a reply no later than
fourteen (14) days after the opposition is filed.

Defendants are advised that no further extension of time to file a dispositive motion shall

be granted.

This order terminates docket number 39.

IT IS SO ORDERED.

DATED: b|27 / 2014 huey lob,

LUCY H. K@H
UNITED STATES DISTRICT JUDGE

 

 

2

Case No. 18-CV-06893-LHK
ORDER GRANTING MOT. FOR EXTENSION OF TIME TO FILE DISPOSITIVE MOT.

 
